               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                  :      CIVIL ACTION
                                  :
             v.                   :
                                  :
NEPTUNE INVESTORS, LLC, et al.    :      NO. 20-452

                            MEMORANDUM

Bartle, J.                                         May 19, 2021

           Before the court is the motion of defendants pursuant

to Rule 12(b)(1) of the Federal Rules of Civil Procedure to

dismiss this case for lack of subject matter jurisdiction and

pursuant to Rule 12(b)(7) on the ground that plaintiff had

failed to join non-diverse indispensable parties as required by

Rule 19.   The entities which defendants claim are indispensable

to this action are Bluestone Capital Markets (“BCM”) and

Healthcare Finance LLC (“HCF”).

           Plaintiff Warren Hill LLC (“Warren Hill”) has sued

defendants Neptune Investors LLC, AHG Group LLC, AHG Group

Holdings LLC, HFP Investors LLC, Gorovitz Family Limited

Partnership, Gene Harris, and CHGO Real Estate Consulting

Group LLC (“defendants”) in this diversity action under the

Pennsylvania Uniform Voidable Transactions Act, 12 Pa. C.S.

§§ 5101 et seq. (“PUVTA”), and for unjust enrichment.    Warren

Hill claims that SFR Equities LLC (“SFR”) fraudulently
transferred assets to defendants so as to undermine SFR’s

ability to pay the earlier judgment of $6,226,688.19 entered by

this court against SFR and in favor of Warren Hill in

Warren Hill, LLC v. SFR Equities, LLC, Civil Action No. 18-1228.

Warren Hill seeks to recover from defendants in this action the

amount due from SFR.

                                I

         Warren Hill filed a complaint in the underlying action

against SFR on March 23, 2018 for breach of contract.     As set

forth in more detail in the court’s decisions in Warren Hill,

LLC v. SFR Equities, LLC, Warren Hill claimed that SFR had

violated the terms of the “Membership Interest Purchase

Agreement” (“MIPA”) between the two parties governing the sale

to SFR of Warren Hill’s stake in a company called Vendor

Assistance Program, LLC (“VAP”) by failing to pay Warren Hill

the full obligation it owed under the MIPA.

         On July 23, 2019, this court granted summary judgment

in the underlying action in favor of Warren Hill on the issue of

liability on the ground that SFR had not paid its full amount

due to Warren Hill under the MIPA.   On December 3, 2019, the

court granted summary judgment in favor of Warren Hill as to

damages and ordered SFR to pay $6,226,688.19 to Warren Hill.

This court also entered declaratory judgment in favor of Warren

Hill and ordered SFR to pay 16.623% of all funds for 2016, 2017,

                                2
and 2018 not yet received by VAP.     The Court of Appeals

affirmed.   Warren Hill, LLC v. SFR Equities, LLC,

Appeal No. 20-1026 (Feb. 16, 2021).

            Warren Hill brings this present suit against

defendants to collect the judgment entered in the underlying

action.   For present purposes, we accept as true all of Warren

Hill’s well-pleaded facts.    During the course of the underlying

litigation, SFR transferred almost all of its assets to

defendants.   Defendants, as well as SFR, are all affiliated

entities within the AHG Group universe.     Defendant Gene Harris,

along with Alan Ginsburg and Aaron Gorovitz, is the owner and

manager of defendant AHG Group LLC (“AHG Group”) which in turn

owns and controls defendant Neptune Investors LLC (“Neptune”).

Neptune is the parent company and sole owner of SFR.       Thus,

Harris, Ginsburg, and Gorovitz are the ultimate beneficiaries of

both SFR and Neptune.

            Defendant HFP Investors LLC (“HFP”) is solely owned

and managed by Harris.    Defendant Gorovitz Family Limited

Partnership (“Gorovitz Family”) is owned by Gorovitz.        Defendant

AHG Group Holdings LLC (“AHG Group Holdings”) is owned by

Ginsburg and managed by Harris, Ginsburg, and Gorovitz.

            Defendant CHGO Real Estate Consulting Group LLC

(“CHGO”) was owned equally by SFR and BFH Investments LLC



                                  3
(“BFH”) until SFR assigned its interest in CHGO to Neptune.

CHGO partially owns VAP and BCM.

         Warren Hill challenges six transactions made by SFR as

fraudulent under the PUVTA.    Defendants deny that any transfer

was improper.   One such transaction concerns a loan SFR made to

BCM on October 10, 2019 for $2,000,000 allegedly in exchange

“for value received.”    BCM has not yet paid any interest or

principal on the loan, which matures on December 31, 2022.

         Warren Hill also contests as fraudulent a debt that

SFR forgave from HCF in December 2019.    David Reape, CEO of HCF,

testified at his deposition in this matter that HCF made the

decision in early 2019 to dissolve and wind down its

liabilities.    The only liability it did not pay was a loan that

SFR had extended to it for $530,000.

         Defendants now seek to join BCM and HCF as

indispensable parties to this action and further aver that

joinder will destroy this court’s diversity jurisdiction.

Warren Hill’s members are all citizens of Pennsylvania.     BCM is

a Florida limited liability company.    One of its members, NAI

Ark Funding LLC (“NAI”), has a member, David Reape, who is a

citizen of this Commonwealth.    NAI is also a member of HCF, an

Illinois limited liability company.    If the court finds that BCM

or HCF should be joined in this action as an indispensable

party, the court’s subject matter jurisdiction based on complete

                                  4
diversity of citizenship would be destroyed.   See Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010).

         Defendants previously filed a motion to dismiss1 in

this action for failure to join Bluestone Finance LLC (“BSF”) as

an indispensable party.   That motion was based on a transaction

made on March 28, 2018, two days after SFR accepted service of

the complaint in the underlying action, in which SFR transferred

its 45% interest in BSF to defendants AHG Group Holdings, HFP,

and Gorovitz Family.   The BSF transfer is one of the six

transactions Warren Hill contests as fraudulent in this action.

In an opinion dated October 22, 2020, this court found that BSF

is not a necessary party to this action and consequently denied

the motion of defendants to dismiss this action for failure to

join an indispensable party under Rule 19.   See Doc. #77.

                                II

         In deciding a motion to dismiss under Rule 12(b)(7)

for failure to join a party under Rule 19, a court must first

determine whether a party is necessary under Rule 19(a) before

determining whether it is indispensable under Rule 19(b).

Gen. Refractories Co. v. First State Ins. Co., 500 F.3d 306, 312



1.   Defendants improperly filed their initial motion as a
motion for summary judgment. See Ricci v. State Bd. of Law
Examiners, 569 F.2d 782, 784 (3d Cir. 1978). The court
construed the motion as if properly denominated under
Rule 12(b)(1) and Rule 12(b)(7) and denied the motion on
October 22, 2020.
                                5
(3d Cir. 2007).   Rule 19(a)(1) provides that a person whose

joinder would not deprive the court of subject matter

jurisdiction must be joined as a party if:

         (A)   in that person’s absence, the court
               cannot accord complete relief among
               existing parties; or

         (B)   that person claims an interest relating
               to the subject of the action and is so
               situated that disposing of the action
               in the person’s absence may:
                    (i)     as a practical matter
                            impair or impede the
                            person’s ability to protect
                            the interest; or
                    (ii)    leave an existing party
                            subject to a substantial
                            risk of incurring double,
                            multiple, or otherwise
                            inconsistent obligations
                            because of the interest.

         Whether an absent party is necessary to the present

action under Rule 19(a)(1)(A) is limited to an “inquiry to

whether the district court can grant complete relief to persons

already named as parties to the action; what effect a decision

may have on absent parties is immaterial.”   Gen. Refractories

Co., 500 F.3d at 313.   If the court can grant complete relief

among the present parties, an absent party is not necessary to

the action, but if only “partial or ‘hollow’” relief can be

granted a party should be joined under Rule 19(a)(1)(A).

Id. at 315.




                                 6
          A court may also find an absent party necessary under

Rule 19(a)(1)(B).      Unlike subsection (a)(1)(A), this subsection

“requires the court to take into consideration the effect that

resolution of the dispute among those parties before it may have

on any absent parties.”     Id. at 316.   A party must have more

than a mere financial interest in the outcome of the litigation

for it to claim an interest in the subject matter.      See Liberty

Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 230 (3d Cir.

2005).   In addition, our Court of Appeals explained that the

language “as a practical matter” in Rule 19(a)(1)(B)(i) “has a

restrictive as well as an expansive side.     The fact that the

absent person may be affected by the judgment does not of itself

require his joinder if his interests are fully represented by

parties present.”      Owens-Illinois, Inc. v. Lake Shore Land Co.,

610 F.2d 1185, 1191 (3d Cir. 1979).

          An absent party that meets the criteria of either Rule

19(a)(1)(A) or Rule 19(a)(1)(B) is deemed to be a necessary

party and must be joined if feasible.      Gen. Refractories Co.,

500 F.3d at 312.    Should a court determine that an absent party

is necessary under Rule 19(a) and joinder is not feasible, it

must next decide whether that party is indispensable under Rule

19(b).   Id. at 312.    The court need not determine that a party

is indispensable if the absent party is not first found to be

necessary.   Id.

                                   7
       Rule 19(b) provides that:

           If a person who is required to be joined if
           feasible cannot be joined, the court must
           determine whether, in equity and good
           conscience, the action should proceed among
           the existing parties or should be dismissed.

           The factors for the court to consider
           include:
           (1) the extent to which a judgment rendered
                in the person’s absence might prejudice
                that person or the existing parties;
           (2) the extent to which any prejudice could
                be lessened or avoided by:
                (A) protective provisions in the
                judgment;
                (B) shaping the relief; or
                (C) other measures;
           (3) whether a judgment rendered in the
                person’s absence would be adequate; and
           (4) whether the plaintiff would have an
                adequate remedy if the action were
                dismissed for nonjoinder.

These four factors are “not exhaustive” but are “the most

important considerations.”    Gen. Refractories Co., 500 F.3d at

319.

                                   III

           Defendants argue that BCM and HCF are necessary and

indispensable under Rule 19 and must therefore be joined in this

action.   In its amended complaint, Warren Hill seeks monetary

relief against defendants jointly and severally in the amount of

the value of the assets fraudulently transferred.   Warren Hill

also seeks injunctive relief voiding the contested transactions

between SFR and BCM and HCF, among others, and transferring the


                                   8
assets back to SFR for conveyance to Warren Hill to cover in

part the underlying judgment.

          Defendants claim that BCM and HCF each has a legally

protected interest in this matter as recipients of a loan and

debt forgiveness from SFR, respectively, and are necessary

parties as transferees in two of the transactions Warren Hill

claims are fraudulent.   Defendants posit that without BCM and

HCF as parties in this matter this court cannot grant full

relief to Warren Hill because it cannot undo the BCM loan or the

forgiveness of HCF’s debt without both as parties to this suit.

          Significantly, Warren Hill has now withdrawn the

request for injunctive relief involving a non-party and seeks

only monetary relief against the existing defendants to cover

the underlying judgment.2   Warren Hill no longer asks the court

to unwind the fraudulent transfer to BCM or HCF or to require

BCM or HCF to disgorge any assets.

          Warren Hill asserts that a money judgment against

defendants will not affect BCM or HCF since defendants claim

they have ample assets to pay the relief sought.   Warren Hill

also argues that neither BCM nor HCF has sought to intervene in

this matter.   In fact, BCM has actively fought involvement in



2.   In its brief in opposition to defendants’ motion to
dismiss, Warren Hill stipulates that “it will not seek, as part
of this action, any equitable unwinding as to the BCM and HCF
transfers” and that it “seeks money damages.”
                                 9
this and the earlier related litigation through its opposition

to discovery responses and deposition testimony.3

          At the outset we note that defendants, not BCM or HCF,

filed this motion seeking to join indispensable parties.4

Although Rule 19 does not specify who may move to join a party

as indispensable, our Court of Appeals has allowed parties to

argue that non-parties are indispensable and has upheld motions

to dismiss made by present parties based on failure to join

absent indispensable parties under Rule 19.   See e.g.,

Tullett Prebon PLC v. BGC Partners, Inc., 427 F. App’x 236

(3d Cir. 2011); see also Gen. Refractories Co., 500 F.3d at 306.




3.   Counsel for BCM moved to quash Warren Hill’s subpoena for
documents from BCM in the underlying litigation. See Warren
Hill, LLC v. SFR Equities, LLC, Civil Action No. 18-1228 (Doc.
#27). In an order dated August 8, 2018, this court granted
BCM’s motion and quashed the subpoena without prejudice. In
addition, in this pending matter counsel for David Reape, CEO of
BCM and HCF, filed a motion to quash Warren Hill’s subpoena for
Reape’s deposition testimony. (Doc. #56). In an order dated
August 20, 2020, this court granted the motion to quash in part
and denied it in part by permitting counsel for Warren Hill to
ask Reape questions only on topics that were not raised in his
previous depositions. According to Warren Hill, Reape also
refused to testify live during the preliminary injunction
hearing.

4.   Defendants aver that BCM and HCF have claimed an interest
in this matter by and through their majority owners, CHGO and
SFR. CHGO, a defendant in this action, owns 52.63% of BCM. SFR
and CHGO together own 82.8% of HCF. SFR is not a party in this
action. Counsel for defendants, however, does not claim to
represent BCM or HCF, and defendants do not make any
representations that BCM or HCF authorized this motion on their
behalf.
                               10
Although not dispositive when deciding joinder under Rule 19, we

note that neither BCM nor HCF claims an interest on behalf of

itself in this litigation.

         We first evaluate defendants’ claims that BCM and HCF

are necessary parties under Rule 19(a).   Our analysis under Rule

19(a)(1)(A) requires an evaluation of the relief Warren Hill

seeks in this matter and whether it can be granted solely among

existing defendants.

         As previously stated, Warren Hill brings this action

seeking payment of the judgment in the underlying action.

Should there be a judgment in this matter in Warren Hill’s

favor, this court would be fully capable of granting complete

relief among the parties already named as defendants.     Under

Rule 19(a)(1)(A) we need not even consider any impact on BCM or

HCF of a monetary judgment against defendants.   See

Gen. Refractories Co., 500 F.3d at 313.

         Defendants argue BCM and HCF are necessary parties as

transferees in two of the alleged fraudulent transactions since

a district court in this district determined in Universal

Computer Consulting, Inc. v. Pitcairn Enterprises, Inc. that

both the transferor and transferee under the PUVTA “are

necessary parties to a fraudulent transfer action.”     2005 WL

2077269, *15 (E.D. Pa. Aug. 26, 2005).    However, that case based

its finding on Soffee v. Hall, a Pennsylvania Supreme Court case

                               11
in which the Supreme Court declined to compel a non-party to

reconvey the property that was the subject of the suit since

that entity was not a party to the action.    See 105 A.2d 144,

146 (Pa. 1954).

          As previously discussed, Warren Hill does not seek in

this action to unwind the alleged fraudulent transfer to BCM or

to HCF.   Therefore, in this circumstance, we find that the

transferees of the alleged fraudulent transfers are not

necessary to grant complete relief among the present parties.

See Sugartown Worldwide LLC v. Shanks, 2015 WL 1312572, *13

(E.D. Pa. March 24, 2015).

          In addition, Warren Hill seeks monetary relief jointly

and severally among the named defendants.    Our Court of Appeals

has found that complete relief can be granted among named

defendants when defendants are held jointly and severally liable

in Pennsylvania.   Gen. Refractories Co., 500 F.3d at 314.    As

this court is capable of granting complete relief, if warranted,

to Warren Hill among the named defendants, BCM and HCF are not

necessary parties under Rule 19(a)(1)(A).

          Neither BCM nor HCF is a necessary party under Rule

19(a)(1)(B).   Since Warren Hill does not now seek to undo the

loan to BCM or the debt forgiveness to HCF, neither entity has

an interest in this matter pursuant to Rule 19(a)(1)(B)(i) that

will be impaired or impeded by any disposition of this action.

                                12
It will not make a meaningful difference to BCM how this action

turns out.   Moreover HCF has been dissolved, and a judgment in

this action will not affect the debt forgiveness SFR extended to

HCF before dissolution.

          Defendants make no arguments that BCM or HCF is a

necessary party pursuant to Rule 19(a)(1)(B)(ii), and there is

nothing before this court regarding risks to any of the named

parties of multiple litigation that would support joinder under

this provision.   Accordingly, BCM and HCF are not necessary

parties under Rule 19(a).

                                 IV

          A finding that an absent party is necessary under Rule

19(a) is a “necessary predicate to a district court’s

discretionary determination under Rule 19(b) that it must

dismiss a case because joinder is not feasible.”

Gen. Refractories Co., 500 F.3d at 313.    As stated above, BCM

and HCF are not necessary parties to this action so that their

joinder is not required.    However, even if BCM and HCF were

necessary, their joinder would still not be required because

they are not indispensable under Rule 19(b). Rule 19(b) requires

that the court consider “whether, in equity and good conscience,

the action should proceed among the existing parties or should

be dismissed” when joinder is not feasible.    As previously

stated, joinder is not feasible in this action because it would

                                 13
destroy diversity and thus divest this court of subject matter

jurisdiction.

            To determine whether BCM and HCF are indispensable the

court looks to the factors outlined in Rule 19(b).    The first

consideration is “the extent to which a judgment rendered in the

person’s absence might prejudice that person or the existing

parties.”    Fed. R. Civ. P. 19(b)(1).   This factor “overlaps

considerably with the Rule 19(a) analysis.”     Gen. Refractories

Co., 500 F.3d at 320.    As discussed above, judgment in this

action granting monetary relief to Warren Hill to recover the

judgment in the underlying action would not adversely affect or

prejudice BCM or HCF since a monetary judgment will not revoke

SFR’s loan to BCM or debt forgiveness to HCF.    Even if

defendants sought contribution from absent parties for any

monetary judgment imposed in this matter, that “does not render

that absentee indispensable pursuant to Rule 19.”    Id.

            Warren Hill has withdrawn any request for injunctive

relief that would void these transactions with respect to BCM or

HCF.   Thus, the second factor regarding “the extent to which any

prejudice could be lessened or avoided” is irrelevant since a

monetary judgment would not prejudice BCM or HCF.    See Fed. R.

Civ. P. 19(b)(2).    The third consideration is “whether a

judgment rendered in the person’s absence would be adequate.”

See Fed. R. Civ. P. 19(b)(3).    “[T]his element allows the court

                                 14
to consider whether the relief it grants will prove an adequate

remedy for the plaintiff.”   Gen. Refractories Co., 500 F.3d at

320-21.   As we have explained, this court is capable of granting

adequate relief to Warren Hill without joinder of BCM or HCF.

          Finally, a court should consider “whether the

plaintiff would have an adequate remedy if the action were

dismissed for nonjoinder.”   See Fed. R. Civ. P. 19(b)(4).

Warren Hill would be able to bring this suit in state court

should we dismiss this case for lack of jurisdiction due to the

failure to join indispensable parties.   However, on balance, the

factors outlined in Rule 19(b) weigh against joinder of BCM and

HCF.   Neither BCM nor HCF is indispensable to this action.

Therefore joinder is not required.




                                15
